Citation Nr: 0944155	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia , Pennsylvania
 
 
THE ISSUES
 
1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder.
 
2.  Entitlement to service connection for a heart disorder, 
including chronic atrial fibrillation with dyspnea, and 
coronary heart disease, to include as secondary to herbicide 
exposure.
 
3.  Entitlement to service connection for chronic renal 
dysfunction, to include as secondary to herbicide exposure.
 
4.  Entitlement to service connection for a lung disorder, to 
include as secondary to herbicide exposure.
 
 
REPRESENTATION
 
Appellant represented by:     Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
B.B. Ogilvie, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty service from January 1966 to 
January 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia , Pennsylvania .
 
In July 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a videoconference Board hearing.  A 
copy of the transcript is of record.
 
The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder, entitlement to service connection for a 
heart disorder, including chronic atrial fibrillation with 
dyspnea and coronary heart disease, to include as secondary 
to herbicide exposure, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington , DC .
 
 
FINDINGS OF FACT
 
1.  The Veteran's is not currently diagnosed with chronic 
renal dysfunction.
 
2.  The Veteran is not currently diagnosed with a lung 
disorder.
 
 
CONCLUSIONS OF LAW
 
1.  Chronic renal dysfunction was not incurred in or 
aggravated during service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).
 
2.  A chronic lung disorder was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in July 2005 and January 2006 of the information and evidence 
needed to substantiate and complete his claims.  The Veteran 
was provided information regarding how disability evaluations 
and effective dates are assigned in March 2006.
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims.  The Board acknowledges that the Veteran was not 
provided with a VA examination in response to his service-
connection claims.  Under 38 C.F.R. § 3.159(c)(4), in a claim 
for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  
 
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or symptoms of 
a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and/or 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or triggering 
event to qualify for that presumption; and indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 66 Fed. Reg. 
45,631 (Aug. 29, 2001).  In the present case an examination 
is not required since neither disorder was shown until 
decades post service, and since there is no competent 
evidence linking either disorder to service.  See Paralyzed 
Veterans of America , et al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
 
At the Veteran's hearing he testified that he was currently 
seeing a private kidney specialist.  The Veteran's 
representative requested that the record be held open for 60 
days for those records to be provided.  Neither the records 
nor an authorization for VA to obtain those records were 
sent.  On multiple occasions, VA requested that the Veteran 
identify all records pertinent to his claim, and he provided 
authorization for several treating physicians.  He did not 
provide any information or authorization regarding his 
current treatment for his kidneys.  VA is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate his claim for benefits so long as he 
adequately identifies those records and authorizes the 
Secretary to obtain them.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (emphasis added).  VA's duty must be understood as a 
duty to assist the veteran in developing his claim, rather 
than a duty on the part of VA to develop the entire claim 
with the veteran performing a passive role.  Turk v. Peake, 
21 Vet. App. 565, 568 (2008).  The Board finds that further 
delaying these claims to again request that the Veteran 
obtain records of current kidney treatment is futile.
 
There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.
 
Analysis
 
The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and private medical records.  Although 
this Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).
 
Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S. C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  
 
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).
 
The Veteran contends that he has chronic renal dysfunction 
and a lung disorder due to service.  He asserts, inter alia, 
that these disabilities resulted from exposure to Agent 
Orange during his service in Vietnam .  He also argues that 
his chronic renal dysfunction was a result of falling on his 
side while in service, and that his lung disorder began 
during an exercise in the gas chamber at boot camp.
 
Veterans who served on active duty on the land mass of the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975 shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  Service records show that the Veteran 
served in Vietnam during his period in service.  Thus, the 
Veteran is presumed to have been exposed to an herbicide 
agent during service.
 
Under certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange.  38 
U.S. C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Chronic 
renal dysfunction is not a presumptive disease.  Id.  
Regarding lung disorders, respiratory cancers are considered 
to be a presumptive disease based on herbicide exposure, but 
the Veteran has not been diagnosed with any respiratory 
cancer.  As the Veteran has not been diagnosed with a 
presumptive disease as defined in         38 C.F.R. § 
3.309(e), he is not entitled to service connection based on 
presumption of exposure to herbicides.
 
The Veteran argues that he developed chronic renal 
dysfunction after he fell in service and believes that he may 
have "ruptured his kidney."  See July 2009 Board hearing 
transcript, p. 19.  The service treatment records are silent 
for any diagnosis of or treatment for any kidney disorder, or 
treatment for any kidney injury in service.  The Veteran also 
noted that his ongoing symptomatology since his fall was pain 
that would "come and go."  Id. at p. 22.  The Veteran is 
competent to discuss an injury and the resulting 
symptomatology.  The symptoms described do not, however, 
indicate that he suffered any injury which resulted in a 
damaged kidney.  If the Veteran had ruptured his kidney 
reason dictates that he would almost immediately have 
presented serious complications more than sporadic pain.  
Furthermore, the record is silent for any diagnosis of a 
chronic kidney disorder.  
 
Notably, in January 2003, the Veteran was admitted to the 
hospital for severe heart failure.  He had acute anuric renal 
failure secondary to ACE inhibitors plus large doses of 
ibuprofen that he was taking for back pain.  Hence, renal 
failure was clearly attributed to ACE inhibitors and large 
amounts of ibuprofen.  At no time did any physician attribute 
any of the Veteran's acute renal problems to his active duty 
service or herbicide exposure.
 
When competent evidence does not establish the disability for 
which service connection is sought, there can be no valid 
claim for service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the instant case, the claim of 
entitlement to service connection for chronic renal 
dysfunction must be denied because the preponderance of the 
evidence is against finding that Veteran has presented 
competent evidence that he has a chronic renal disorder.  
Furthermore, the Veteran's file is lacking a competent nexus 
opinion relating any acute renal failure to herbicide 
exposure or active duty service.  Notably, the Veteran's 
physician specifically attributed it to other non-service-
related factors.  For these reasons, the Veteran's claim of 
entitlement to service connection for chronic renal 
dysfunction is denied.
 
The Veteran also argues that he has a lung disorder, and the 
onset of the disorder occurred when he was exposed to the gas 
chamber in service.  He additionally asserts that exposure to 
herbicides in Vietnam aggravated this condition.
 
While the record shows that the Veteran has had some 
pulmonary difficulties related to his heart disorder, there 
is no indication that he has been specifically diagnosed with 
a lung disorder.  The Veteran explained in his hearing that 
he was applying for entitlement to service connection for a 
lung disorder characterized by spots on his lung.  The 
Veteran admitted in his hearing, however, that he did not 
have a confirmed diagnosis or a competent nexus opinion 
relating any diagnosed lung disorder with service.  See Board 
hearing transcript, p. 18.
 
In July 2004, the Veteran's cardiologist acknowledged that 
the Veteran had "damage" to his lungs.  He noted that the 
"only thing [the Veteran] really is doing to damage his 
lungs at this point is smoking cigarettes.  He has to 
stop."  The evidence shows that the Veteran has smoked one 
pack of cigarettes per day for almost the last 40 years.  See 
July 2001 Digestive Institute letter.  The Veteran's career 
was also in fire inspection, and he admits to postservice 
exposure to asbestos.  See Graduate Pulmonary and Sleep 
Associates letter.  There is no competent evidence of record 
that any in-service exposure to either a gas chamber or 
herbicide caused the Veteran's pulmonary issues.
 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S. C.A. § 
1110.  As the competent evidence has not established the 
existence of a lung disorder, there can be no valid claim for 
service connection, and the claim must be denied.  Brammer, 3 
Vet. App. at 225.
 
While the Veteran contends that he currently has lung and 
kidney disorders that are related to his period of active 
duty, his statements neither constitute competent evidence of 
a medical nexus opinion, nor constitute competent evidence of 
a current disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence).  Hence, the probative value of 
his opinion is de minimus.  
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  38 U.S.C.A. § 5107.
 
 
ORDER
 
Entitlement to service connection for chronic renal 
dysfunction, to include as secondary to herbicide exposure, 
is denied.
 
Entitlement to service connection for a lung disorder, to 
include as secondary to herbicide exposure, is denied.

 
REMAND
 
At his hearing, the Veteran noted that he began treatment for 
mental health at a VA facility in Philadelphia sometime in 
late 2008.  These records are not in the claims file.  He 
also stated that he has been receiving disability payments 
from the Social Security Administration specifically for 
heart disorders.  Unfortunately, any medical documents 
considered by the Social Security Administration have not 
been associated with the claims folder.  As those records 
could contain evidence relevant to the Veteran's claims, 
further development is required.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should take appropriate action to secure 
any records which have not been previously secured 
for inclusion in the claims file, to include mental 
health records from the VA Medical Center in 
Philadelphia , Pennsylvania .  All attempts to secure 
this evidence must be documented in the claims file.  
If the RO cannot locate such records, the RO must 
specifically document the attempts that were made to 
locate them, and explain in writing why further 
attempts to locate or obtain any government records 
would be futile.  The RO must then: (a) notify the 
claimant of the specific records that it is unable to 
obtain; (b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further action it 
will take with respect to the claim.  The claimant 
must then be given an opportunity to respond.
 
2.  The RO must contact Social Security 
Administration  and request copies of all records 
used in determining the Veteran's entitlement to 
disability benefits.  If the RO cannot locate such 
records, the RO must specifically document what 
attempts were made to locate them, and explain in 
writing why further attempts to locate or obtain any 
government records would be futile. The RO must then: 
(a) notify the claimant of the specific records that 
it is unable to obtain; (b) explain the efforts VA 
has made to obtain that evidence; and (c) describe 
any further action it will take with respect to the 
claim.  The claimant must then be given an 
opportunity to respond.
 
3.  If and only if the newly obtained 
records reveal a nexus between a mental 
disorder and service, the RO should 
forward the Veteran's file to a VA 
psychiatrist or psychologist for review.  
The claims folder, to include any newly 
obtained medical records, if any, is to be 
provided to the examiner for review. 
 After a full examination and thorough 
review of the record, the examiner must 
express an opinion as to whether the 
Veteran meets the criteria for 
posttraumatic stress disorder or any other 
mental disorder.  If so, the examiner must 
further opine whether it is at least as 
likely as not, i.e., at least a 50/50 
chance, that the diagnosed mental disorder 
is related to service.  A complete 
rationale explaining the reasons for the 
opinion offered must be provided.  If the 
examiner cannot provide such an opinion 
without resort to speculation, he or she 
must so state, and explain why speculation 
is required.
 
4.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
an ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
5.  Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for an acquired psychiatric 
disorder, to include posttraumatic stress 
disorder and entitlement to service 
connection for a heart disorder, including 
chronic atrial fibrillation with dyspnea 
and coronary heart disease, to include as 
secondary to herbicide exposure.  If any 
claim is denied, a supplemental statement 
of the case must be issued, and the 
appellant offered an opportunity to 
respond.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


